DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance: the examiner agrees with Applicant that the prior art of record does not disclose “calculating a target rolling shutter phenomenon rotation angle with respect to each scan line of the frame images based on at least the target gyro data”.  The examiner agrees with Applicant’s analysis of the prior art as applicable to the independent claims as amended.  Upon further search, U.S. Patent Application Publication No. 2015/0062013 A1 at ¶ 0059 is also found to disclose rotation of a camera during capture and the need for correction as in Meler, but this does not overcome the deficiencies of Meler.  Additionally, the amendment to claim 19 overcomes the rejection under 35 U.S.C. § 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2012/0069205 A1
U.S. Patent Application Publication No. 2013/0335606 A1
U.S. Patent Application Publication No. 2018/0316865 A1
U.S. Patent Application Publication No. 2016/0180137 A1
U.S. Patent Application Publication No. 2015/0062357 A1
U.S. Patent Application Publication No. 2014/0152793 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487